 Case 1:20-cv-01744-CFC Document 51 Filed 06/09/21 Page 1 of 3 PageID #: 586




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          ) C.A. No. 20-1744-CFC
    v.
                          )
WALMART INC. AND WAL-MART )
STORES EAST, LP,          )
                          )
         Defendant.       )

                NOTICE OF SUPPLEMENTAL AUTHORITY

      Walmart respectfully submits the decision in United States v. Ridley’s Family

Markets, Inc., No. 1:20-cv-173 (D. Utah June 7, 2021) (attached as Ex. A) as non-

precedential supplemental authority in support of its motion to dismiss (D.I. 26).

The decision supports Walmart’s motion in two important respects.

      First, the court agreed that “the United States cannot seek civil penalties for a

violation” of 21 C.F.R. § 1306.06, both as a textual matter and because any contrary

reading would “nullify” § 1306.04(a)’s scienter element. (Ex. A at 9-10.) That is

one reason why Count II here must be dismissed. (D.I. 27 at 19-22; D.I. 47 at 7-9.)

      Second, the court recognized that § 1306.04(a) claims must plausibly allege

that “individual ... pharmacists who received, reviewed, and filled the prescriptions”

were, at minimum, willfully blind to their invalidity. (Ex. A at 7.) Importantly, the

Court observed that watering down “the knowledge requirement of § 1306.04(a)”

would “severely interfere” with pharmacists’ jobs and “could ultimately damage
 Case 1:20-cv-01744-CFC Document 51 Filed 06/09/21 Page 2 of 3 PageID #: 587




patients.”   (Id. at 10.)   Here, any willful-blindness theory fails because the

Government does not allege that anyone, let alone any pharmacist “who received,

reviewed, and filled the prescriptions at issue” (id. at 7), intentionally avoided

learning the facts. (See D.I. 47 at 2-3.)




                                            /s/ Robert W. Whetzel
                                            Robert W. Whetzel (#2288)
                                            Kelly E. Farnan (#4395)
                                            Richards, Layton & Finger, P.A.
 OF COUNSEL:                                920 North King Street
                                            Wilmington, Delaware 19801
 Michael A. Carvin                          (302) 651-7700
 Benjamin C. Mizer                          whetzel@rlf.com
 Yaakov M. Roth                             farnan@rlf.com
 William G. Laxton, Jr.
 JONES DAY                                  Attorneys for Walmart, Inc. and
 51 Louisiana Avenue, N.W.                  Wal-Mart Stores East, LP
 Washington, D.C. 20001-2113
 (202) 879-3939
 macarvin@jonesday.com
 bmizer@jonesday.com
 yroth@jonesday.com
 wglaxton@jonesday.com

 Karen P. Hewitt
 JONES DAY
 4655 Executive Drive, Suite 1500
 San Diego, CA 92121-3134
 (858) 314-1200
 kphewitt@jonesday.com




                                            2
 Case 1:20-cv-01744-CFC Document 51 Filed 06/09/21 Page 3 of 3 PageID #: 588




Jason S. Varnado
Laura Jane Durfee
Andrew J. Junker
JONES DAY
717 Texas, Suite 3300
Houston, TX 77002-2172
(832) 239-3939
jvarnado@jonesday.com
ldurfee@jonesday.com
ajunker@jonesday.com

David W. Ogden
Charles C. Speth
WILMER CUTLER PICKERING
  HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6000
David.Ogden@wilmerhale.com
Charles.Speth@wilmerhale.com

Dated: June 9, 2021




                                     3
